Case 21-10176-JDW       Doc 21     Filed 03/25/21 Entered 03/25/21 15:11:42              Desc Main
                                  Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT MISSISSIPPI


   IN RE: EURNELL HOYLE                                         CHAPTER 13

   DEBTOR                                                       CASE NO. 21-10176-JDW

                     OBJECTION TO PROOF OF CLAIM FILED BY
                      FIDELITY NATIONAL LOANS [CLAIM #2]

          COMES NOW the above-named Debtor, by and through his attorney of record

   in this case, and objects to the Proof of Claim filed by Fidelity National Loans

   (“Creditor) and in support thereof respectfully shows unto the Court the following:

          1. That on February 4, 2021, the Creditor filed a secured proof of claim [Clm. #2]

          in this case in the amount of $2,054.00.

          2. The claim of the Creditor should be treated as unsecured because the security

          interest (UCC) has lapsed.

          3. Other grounds to be shown at a hearing hereon.

          WHEREFORE, the debtor prays of the Court that the claim of Fidelity National

   Loans, filed herein, be treated as unsecured and for such other, further and general relief

   to which the Debtor may be entitled.

          This the 25th day of March, 2021

                                          /s/Robert H. Lomenick
                                          KAREN B. SCHNELLER, MSB 6558
                                          ROBERT H. LOMENICK, JR., MSB 104186
                                          SCHNELLER & LOMENICK, P.A.
                                          126 NORTH SPRING STREET
                                          POST OFFICE BOX 417
                                          HOLLY SPRINGS, MS 38635
                                          662-252-3224/robert@northmsbankruptcy.com
Case 21-10176-JDW       Doc 21     Filed 03/25/21 Entered 03/25/21 15:11:42          Desc Main
                                  Document      Page 2 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT MISSISSIPPI


   IN RE: EURNELL HOYLE                                        CHAPTER 13

   DEBTOR                                                      CASE NO. 21-10176-JDW

                          NOTICE OF OBJECTION TO CLAIM

          YOU ARE HEREBY NOTIFIED that an objection to your claim has been filed

   in the above referenced bankruptcy case. Your claim may be reduced, modified, or

   eliminated. If you do not want the Court to eliminate or change your claim, a written

   response to the attached objection to claim must be filed with:

   Clerk, U.S. Bankruptcy Court
   Northern District of Mississippi
   703 Hwy 145 North
   Aberdeen, MS 39730

   and a copy must be served on the undersigned Debtor(s)’ attorney and the Chapter 13

   trustee on or before thirty (30) days from the date of this notice. In the event a written

   response is filed, the court will notify you of the date, time and place of the hearing

   thereon.

   DATED: March 25, 2021

   CHAPTER 13 STANDING TRUSTEE:
   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211
                              /s/Robert H. Lomenick
                              KAREN B. SCHNELLER, MSB 6558
                              ROBERT H. LOMENICK, JR., MSB 104186
                              SCHNELLER & LOMENICK, P.A.
                              126 NORTH SPRING STREET
                              POST OFFICE BOX 417
                              HOLLY SPRINGS, MS 38635
                              662-252-3224/robert@northmsbankruptcy.com
Case 21-10176-JDW       Doc 21     Filed 03/25/21 Entered 03/25/21 15:11:42            Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

             I, Robert H. Lomenick, attorney for the Debtor, hereby certify that a copy of the
   foregoing Notice of Objection to Claim and Objection to Claim has this day been served
   upon the Chapter 13 Trustee, the U.S. Trustee and Fidelity National Loans, either by
   electronic means or by United States Mail.

   Fidelity National Loans
   122 Chrystal Plaza Dr.
   New Albany, MS 38652

   Ms. Locke D. Barkley
   Chapter 13 Trustee
   6360 I-55 North, Suite 140
   Jackson, MS 39211

   Office of U.S. Trustee
   501 East Court Street, Suite 6-430
   Jackson, Mississippi 39201

            This the 25th day of March, 2021

                                                 /s/Robert H. Lomenick
                                                 ROBERT H. LOMENICK
